           Case 1:18-cr-00303-JMF Document 119 Filed 07/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   18-CR-303-2 (JMF)
                                                                       :
JULIO A. DOMINGUEZ,                                                    :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Sentencing in this case will take place on the morning of July 14, 2020, at either 9 a.m.

or 11 a.m. The sentencing will be conducted as a video/teleconference using the CourtCall

platform. Next week, the Court will issue a detailed order regarding access to the conference

with the precise time of the conference.

        If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

        To the extent that there are any documents relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to

the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the
         Case 1:18-cr-00303-JMF Document 119 Filed 07/02/20 Page 2 of 4



proceeding. To the extent any documents require the Defendant’s signature, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above; if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.

Dated: July 2, 2020                               __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                 2
            Case 1:18-cr-00303-JMF Document 119 Filed 07/02/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
                                    ,
                                       Defendant.                         -CR-   ( )( )
-----------------------------------------------------------------X

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
         I have discussed these issues with my attorney and willingly give up my right to be
         present, at the time my sentence is imposed, in the courtroom with my attorney and the
         judge who will impose that sentence. By signing this document, I wish to advise the court
         that I willingly give up my right to appear in a courtroom in the Southern District of New
         York for my sentencing proceeding as well as my right to have my attorney next to me at
         the time of sentencing on the following conditions. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf at the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.


Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel




                                                               3
         Case 1:18-cr-00303-JMF Document 119 Filed 07/02/20 Page 4 of 4



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
               Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                4
